Title: To James Madison from George Joy, 13 June 1812
From: Joy, George
To: Madison, James


Dear sir,
London 13th June 1812
I have just parted from Mr. Walker of Birmingham whom you will find mentioned in the Chronicle of this date as having received a certain intimation from Lord Castlereagh. Mr: Walker denies altogether the imperious Language of Lord C. which he will require to be contradicted in the Chronicle—he even constructed from his Language that a directly different result would follow. But on repetition of the words by another member of the Committee standing by, to which Mr: W. assented, I cannot say that I see any material difference, except in the ⟨suavity?⟩ of the manner. It amounted to a pretended expectation on the part of Lord C. that, under conciliatory propositions, America would acquiesce in the Continuance of the Orders in Council.
Lord Moira, contrà, told the same Committee this morning that if he were in administration, it should not be half an hour before he would give notice to the American legation that the Orders in Council were withdrawn.
I forbear any remarks at this moment on the puerility of the manner in which the Change of Administration has been lost by his Lordship; save only the very obvious one, that if the Prince really means a Change, he would not be diverted from his intention by this pitiful difference
“twixt tweadledum and tweadledee.”
I avail myself of a friend just setting off for Falmouth to hand you this information; and am therefore in haste, very respectfully, Dear sir, Your friend & Servt:
Geo: Joy.
